
	
		III
		110th CONGRESS
		1st Session
		S. RES. 348
		IN THE SENATE OF THE UNITED STATES
		
			October 16, 2007
			Ms. Murkowski (for
			 herself, Mr. Akaka,
			 Mr. Biden, Mr.
			 Chambliss, Mr. Cornyn,
			 Mrs. Dole, Mr.
			 Domenici, Mrs. Feinstein,
			 Mr. Grassley, Mrs. Hutchison, Mr.
			 Inouye, Mr. Menendez,
			 Mr. Pryor, Mr.
			 Salazar, Ms. Snowe,
			 Mr. Specter, Mr. Stevens, and Mr.
			 Voinovich) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of Red
		  Ribbon Week.
	
	
		Whereas the Red Ribbon Campaign was established to
			 commemorate the service of Enrique “Kiki” Camarena, an 11-year special agent of
			 the Drug Enforcement Administration who was murdered in the line of duty in
			 1985 while engaged in the battle against illicit drugs;
		Whereas the Red Ribbon Campaign has been nationally
			 recognized since 1988 to preserve Special Agent Camarena's memory and further
			 the cause for which he gave his life, and is now the oldest and largest drug
			 prevention program in the Nation, reaching millions of young people each year
			 during Red Ribbon Week;
		Whereas the Governors and Attorneys General of the States,
			 the National Family Partnership, Parent Teacher Associations, Boys and Girls
			 Clubs of America, and more than 100 other organizations throughout the United
			 States annually celebrate Red Ribbon Week during the period of October 23
			 through October 31;
		Whereas the objective of Red Ribbon Week is to promote the
			 creation of drug-free communities through drug prevention efforts, education,
			 parental involvement, and community-wide support;
		Whereas drug abuse is one of the major challenges that the
			 Nation faces in securing a safe and healthy future for our families;
		Whereas drug and alcohol abuse contribute to domestic
			 violence and sexual assault, and place the lives of children at risk;
		Whereas, although public awareness of illicit drug use is
			 increasing, emerging drug threats and growing epidemics such as the abuse of
			 prescription medication—the second most abused drug by youth, methamphetamine,
			 and inhalants demand attention;
		Whereas drug dealers are specifically targeting children
			 by marketing illicit drugs that mimic the appearance and names of well known
			 brand-name candies and foods; and
		Whereas parents, youths, schools, businesses, law
			 enforcement agencies, religious institutions, service organizations, senior
			 citizens, medical and military personnel, sports teams, and individuals
			 throughout the United States will demonstrate their commitment to healthy,
			 productive, and drug-free lifestyles by wearing and displaying red ribbons
			 during this week-long celebration: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of Red Ribbon Week;
			(2)encourages
			 children and teens to choose to live drug-free lives; and
			(3)encourages the
			 people of the United States to promote the creation of drug-free communities
			 and to participate in drug prevention activities to show support for healthy,
			 productive, and drug-free lifestyles.
			
